Paul Beauchamp brought this action for a divorce on the ground of cruelty. Mae Elizabeth Beauchamp filed a cross-complaint for a divorce on the ground of cruelty. Each asked for a disposition of the property of the parties.
The action was commenced about eighteen months after the parties married. There was no issue of the marriage. Upon the trial, an interlocutory decree of divorce was granted on the ground of cruelty, and the real property of the parties, worth approximately $1,500 more than an $1,800 mortgage upon it, was awarded to her, subject to certain specified amounts in his favor, and subject to the mortgage, all of which are to be paid by her. She has appealed.
The evidence clearly sustains the trial court's finding
"That each of the parties has been guilty of cruel treatment of the other, repeatedly quarrelling and provoking *Page 599 
quarrels and rendering the marital life of the parties unbearable and burdensome and making the continuance of the married life between plaintiff and defendant impossible. . . ."
[1] Appellant's assignments of error are discussed together. The argument made in support of them is that
"The court is without jurisdiction to grant a decree of divorce unless a statutory ground is both pleaded and proven."
The conclusion of the argument is:
"The court was entirely without jurisdiction, either of the parties, or any of their property.
"Therefore, defendant prays that the case be reversed and dismissed, and that she recover reasonable sum as attorney's fee of one hundred and fifty dollars in the superior court and one hundred and fifty dollars in the supreme court, and her costs in both courts."
The argument is without substantial merit. The parties went to trial without any objection to the form or completeness of their respective allegations of cruelty, and each introduced evidence against the other in that respect. Also, the parties, by their respective pleadings and proof, submitted the matter of the division of their property, including the real estate involved.
Judgment affirmed.
MILLARD, C.J., TOLMAN, GERAGHTY, and STEINERT, JJ., concur. *Page 600